Citation Nr: 9909698	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-42 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right thigh, muscle group XIII, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from August 1948 to August 1952, and from May 
1954 to February 1961.  During the Korean War, specifically 
in December 1950, he sustained an enemy gunshot wound to both 
thighs.  The right thigh wound caused some underlying muscle 
tissue loss and produced an area of hyperesthesia along the 
lateral surface of the right leg extending antero and 
medially.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO), which denied a rating in excess of 30 percent 
for residuals of a gun shot wound to the right thigh.  In 
August 1998, the Board remanded this issue for consideration 
of revised schedular criteria in the area of muscle wound 
injuries.


REMAND

In a September 1998 rating decision, VARO denied an increased 
rating for the service-connected right thigh disorder and 
issued the appellant a supplemental statement of the case, 
which included a copy of the revised rating criteria.  
Subsequently, in October 1998, the appellant's attorney 
submitted a copy of a Certificate of Medical Necessity.  
Unlike in his numerous prior communications with the VA, the 
attorney did not waive consideration of this evidence by the 
agency of original jurisdiction, VARO.  See 38 C.F.R. 
§ 20.1304(d) (1998).  Therefore, remand is required to ensure 
full compliance with due process requirements and to prevent 
prejudice to the appellant.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

Additionally, as remand is required, the Board believes that 
a VA examination should be conducted so that there is 
sufficient clinical information to evaluate the appellant's 
disability under the rating schedule.  Specifically, the 
medical findings of record do not clearly reflect that 
abnormal pathology associated with the appellant's healed 
gunshot wound to the right thigh, and the precise functional 
impairment resulting therefrom.  The appellant's claims to 
use a wheelchair because of residuals of a gunshot wound to 
the thighs, but a medical professional has not indicated for 
the record whether a wheelchair is required because of 
residuals of the appellant's combat wound injuries, or some 
other condition, such as, difficulty with ambulation due to 
obesity.  Therefore, to develop pertinent facts, a thorough 
medical examination should be conducted.  See Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The case is REMANDED to VARO for the following action:

1.  The appellant should be scheduled for 
a VA examination to fully evaluate the 
service-connected residuals of a gunshot 
wound to the right thigh, muscle group 
XIII.  The claims folder must be reviewed 
prior to the examination along with a 
copy of this remand.  All appropriate 
tests deemed necessary should be 
conducted and all clinical findings 
should be reported in detail.  It should 
be indicated whether there is more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (1998).  The examiner 
should fully describe all abnormal 
pathology associated with the gunshot 
wound to the right thigh, muscle group 
XIII, and clearly indicate those 
functions adversely effected by abnormal 
findings.  The examiner should indicate 
the muscle strength, bilaterally, for 
muscle group XIII, and whether or not 
there are any objective findings to 
support the appellant's complaints of 
"weakness" in the right leg.  Finally, 
the examiner should address the 
appellant's use of a wheelchair; in 
particular, the examiner should indicate 
based on the current medical findings and 
a review of the medical evidence of 
record whether the appellant's service-
connected residuals of a gunshot wound to 
the right thigh require the use of a 
wheelchair, or whether it is some other 
disorder/condition that makes the use of 
wheelchair necessary or a matter of 
preference on the part of the appellant.  
A complete rationale for all opinions 
expressed must be provided.

2.  After the development requested above 
has been completed, VARO should again 
review the record, including the most 
recent evidentiary submission.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.






		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


